EXHIBIT 10.1

 

PROMISSORY NOTE SECOND EXTENSION AGREEMENT

 

 

This Promissory Note Second Extension Agreement, hereinafter referred to as
“Second Extension Agreement”, entered into this 27th day of August, 2012, by and
among GLOBALWISE INVESTMENTS, INC. hereinafter called “Maker” and Ramon M.
Shealy, hereinafter called “Lender”.

 

WHEREAS, Maker and Lender have entered into a Promissory Note dated March 29,
2012 for the amount of Two Hundred Thirty Eight Thousand Dollars ($238,000),
hereinafter referred to as the “Note”. Said Note was originally due one ninety
days from its issuance. An extension of said Note was executed on June 27, 2012
for an additional sixty days to August 27, 2012.

 

WHEREAS, Maker and Lender desire to enter into this Second Extension Agreement
in order to extend the due date of the Note an additional sixty days to October
25, 2012.

 

NOW, THEREFORE, it is duly agreed by both Maker and Lender to extend the due
date of the Note to October 25, 2012.

 

All other provisions of the original Promissory Note shall prevail unless
otherwise written.

 

IN WITNESS WHEREOF, the undersigned Maker and Lender have duly executed this
Second Extension Agreement extending the due date of the Note as of the day and
year above first written.

  

  GLOBALWISE INVESTMENTS, INC.           By: /s/ Willaim J. Santiago   Name:
William J. Santiago   Title: President and CEO           RAMON M. SHEALY        
  By: /s/ Ramon M. Shealy   Name: Ramon M. Shealy

 



 

 

